DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-5 are pending. The specification is objected to. Claim 1 is objected to. Claim 11 is rejected under 35 U.S.C. 112(b). Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kouchmeshky et al. (“Using Dielectric Dispersion Logging to Calculate the Parameters of Archie's Law”, 2016). Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kouchmeshky et al. (Using Dielectric Dispersion Logging to Calculate the Parameters of Archie's Law, 2016) in view of Seleznev et al. (US 20210157025 A1). Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kouchmeshky et al. (Using Dielectric Dispersion Logging to Calculate the Parameters of Archie's Law, 2016) in view of Seleznev et al. (US 20210157025 A1) further in view of Donadille et al. (US 2017/0123104 A1). Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kouchmeshky et al. (Using Dielectric Dispersion Logging to Calculate the Parameters of Archie's Law, 2016) in view of Freed et al. (US 2016/0097876 A1). Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kouchmeshky et al. (Using Dielectric Dispersion Logging to Calculate the Parameters of Archie's Law, 2016) in view of Cresswell et al. (US 20080257546 A1). Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kouchmeshky et al. (Using Dielectric Dispersion Logging to Calculate the Parameters of Archie's Law, 2016) in view of Ramakrishnan et al. (US 20160040531 A1). Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kouchmeshky et al. (Using Dielectric Dispersion Logging to Calculate the Parameters of Archie's Law, 2016) in view of Ramakrishnan et al. (US 20160040531 A1) further in view of Stroud et al. ("Analytical model for the dielectric response of brine-saturated rocks", 1986) as cited in the IDS filed 06 December 2021. Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kouchmeshky et al. (Using Dielectric Dispersion Logging to Calculate the Parameters of Archie's Law, 2016) in view of Ramakrishnan et al. (US 20160040531 A1) further in view of Cresswell et al. (US 20080257546 A1). Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Specification
The disclosure is objected to because of the following informalities: At [0016], the acronym  MWD is used but is not defined until [0018]. 
Appropriate correction is required.

Claim Objections
Claim 1 objected to because of the following informalities:  "textual" should be "textural" on line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "dielectric data using" in line 2.  It is unclear what “using” refers to. For the purpose of examination, “using” refers to any method for comparing.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kouchmeshky et al. (“Using Dielectric Dispersion Logging to Calculate the Parameters of Archie's Law”, 2016).
Regarding claim 1, Kouchmeshky teaches a method for deriving textual properties of a reservoir formation, the method comprising (pg. 1 ¶ 4 "The proposed method is capable of relating textural parameters of rock used in mixing laws to Archie's parameters."): acquiring multi-frequency dielectric data (εmeas) (pg. 2 ¶ 1 "The relative magnitude and phase of recorded signal at receivers is used to obtain εr and σ which are functions of frequency due to dispersive behavior of formation."); applying a dielectric mixing model between different fluid phases to generate an effective fluid permittivity (εfluid) by mixing the permittivity of water and hydrocarbon fluids (pg. 5 Example 1, especially equation (15). The second and third terms of the sum represent the mixing of the water and hydrocarbon fluids.); applying the dielectric mixing model between the effective fluid permittivity (εfluid) and a matrix permittivity (εm) (pg. 5 Example 1, especially equation (15). The first term of the sum represents the matrix permittivity. Adding the weighted matrix permittivity to the water and hydrocarbon permittivity values represents the mixing of the fluids and the matrix.); minimizing a difference between a measured dielectric response and the dielectric mixing model by optimizing model parameters (pg. 7 ¶ 2 "The comparison between fitted ε and σ and experimental results are also given in Figure 2." and Figure 2. Fitting the parameters is minimizing the difference between the measurement and the model.); computing a cementation exponent (m) and a saturation exponent (n) from the multi-frequency dielectric data (εmeas) (pg. 4 "Following the procedure the parameters of Archie's law can be obtained from the dispersive behavior of the formation as follows" and equations (9) - (13). m and n are parameters of Archie's law.); estimating a formation property based at least in part on the cementation exponent (m) and the saturation exponent (n) (pg. 2 equation (2). Archie's law estimates the conductivity of the formation at DC based on the exponents m and n.); and controlling a wellbore operation based at least in part on the formation property (pg. 1 ¶ 1 "This information is essential for making decisions on development and production of reservoirs.").

Regarding claim 2, Kouchmeshky teaches the method of claim 1, wherein the effective permittivity (                        
                            
                                
                                    ε
                                
                                
                                    e
                                    f
                                    f
                                
                            
                        
                    ) for a porous media, partially filled with water and hydrocarbon fluids, is expressed as:
                
                    
                        
                            ε
                        
                        
                            e
                            f
                            f
                        
                    
                    =
                     
                    ψ
                    (
                    Ø
                    ,
                     
                    
                        
                            S
                        
                        
                            w
                        
                    
                    ,
                     
                    
                        
                            ε
                        
                        
                            w
                        
                    
                    ,
                     
                    
                        
                            ε
                        
                        
                            m
                        
                    
                    ,
                     
                    
                        
                            ε
                        
                        
                            H
                            C
                        
                    
                    ,
                     
                    
                        
                            λ
                        
                        
                            w
                        
                    
                    ,
                    
                        
                            λ
                        
                        
                            H
                            C
                        
                    
                    ,
                    
                        
                            λ
                        
                        
                            m
                        
                    
                    )
                
            
(pg. 2 ¶ 1, equation (1), pg. 4 ¶ 4, equation (8), and equation (15)) where                         
                            ψ
                        
                     represents a mixing model (pg. 5-7 Three mixing models are shown in Example 1, Example 2, and Example 3.),                         
                            
                                
                                    ε
                                
                                
                                    e
                                    f
                                    f
                                
                            
                        
                     is an effective dielectric constant of the mixture (pg. 2 ¶ 1 "εr is relative dielectric constant"),                         
                            
                                
                                    ε
                                
                                
                                    w
                                
                            
                        
                     is a permittivity of water (equation (15) and pg. 5 ¶ 2 "where ϵi is dielectric property for each phase present in the mixture" ϵw is the permittivity of water.),                        
                             
                            
                                
                                    ε
                                
                                
                                    H
                                    C
                                
                            
                        
                     is a permittivity of hydrocarbon (equation (15) and pg. 5 ¶ 2 "where ϵi is dielectric property for each phase present in the mixture" ϵh is the permittivity of water.),                         
                            
                                
                                    ε
                                
                                
                                    m
                                
                            
                        
                     is a solid matrix or grains permittivity (equation (15) and pg. 5 ¶ 2 "where ϵi is dielectric property for each phase present in the mixture" ϵm is the permittivity of water.),                         
                            Ø
                        
                     is a porosity of a medium (pg. 2 ¶ 6 "φ is porosity of rock"),                         
                            
                                
                                    S
                                
                                
                                    w
                                
                            
                        
                     is a water saturation (pg. 2 ¶ 6 "Sw is water saturation"),                         
                            
                                
                                    λ
                                
                                
                                    w
                                
                            
                        
                    is a textural parameter related to water phase,                         
                            
                                
                                    λ
                                
                                
                                    H
                                    C
                                
                            
                        
                     is a textural parameter related to hydrocarbon phase, and                         
                            
                                
                                    λ
                                
                                
                                    m
                                
                            
                        
                     is a textural parameter related to matrix (pg. 4 ¶ 4 and equation (8). N is a vector representing the texture of the formation. Being a vector, N contains multiple values.).
Regarding claim 3, Kouchmeshky teaches the method of claim 1, wherein the multi-frequency dielectric data (εmeas) is measured from the formation (pg. 1 ¶ 2 "In dielectric logging, the electromagnetic properties, permittivity and conductivity of the formation are obtained over a frequency range.").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kouchmeshky et al. (Using Dielectric Dispersion Logging to Calculate the Parameters of Archie's Law, 2016) in view of Seleznev et al. (US 20210157025 A1).
Regarding claim 4, Kouchmeshky teaches the method of claim 1, but does not explicitly teach further comprising computing the matrix permittivity (Em) from different minerals.
Seleznev does teach further comprising computing the matrix permittivity (Em) from different minerals ([0055] "The required inputs and produced outputs of the wideband data inversion 70 are shown in FIG. 2, including fixed parameters inputs 72 such as matrix permittivity (e.g., determined using a borehole geochemical tool or other borehole tools such as the “triple-combo”), [...]" [0067] " At 120b, determinations of values for temperature and dry mineral matrix permittivity are made for locations in the formation of interest.").
Kouchmeshky and Seleznev are analogous because they are from the “same field of endeavor” formation modeling.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Kouchmeshky and Seleznev before him or her, to modify Kouchmeshky to include computing the matrix permittivity as taught by Seleznev.
The suggestion/motivation for doing so would have been Seleznev [0067] "Regardless, with the dry mineral matrix permittivity and temperature information, the broadband spectra obtained at 110b are inverted at 130b (utilizing a wideband EM model such as described in previously incorporated U.S. Ser. No. 15/336,494) for each depth in the formation for the major charged grain radius, a, the cation exchange capacity, CEC, the aspect ratio of the uncharged ellipsoidal inclusions, m, the formation brine salinity, Sal.sub.w, and the water-filled porosity, ϕ.sub.w. [...] Then, at 180b, the permeability log may be used in making decisions regarding reservoir completion and/or simulation strategies."
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kouchmeshky et al. (Using Dielectric Dispersion Logging to Calculate the Parameters of Archie's Law, 2016) in view of Seleznev et al. (US 20210157025 A1) further in view of Donadille et al. (US 2017/0123104 A1).
Regarding claim 5, Kouchmeshky in view of Seleznev teaches the method of claim 4, but Kouchmeshky and Seleznev do not explicitly teach further comprising measuring a measured cementation exponent (m) and a measured saturation exponent (n) from a plurality of core plugs with a formation type similar to a type of the formation.
Donadille does teach further comprising measuring a measured cementation exponent (m) and a measured saturation exponent (n) ([0028] "According to one aspect, values for both m and n of a rock sample may be determined through knowledge of the porosity and water saturation of that rock sample and from dielectric dispersion measurements.") from a plurality of core plugs with a formation type similar to a type of the formation ([0028] "In surface core measurements, these sets of measurements may correspond to measurements of different saturation stages of a core, measurements on different cores of similar lithology but varying porosity in the same saturation stage, or measurements on different cores with similar Archie parameters but different water saturations and porosities.").
Kouchmeshky, Seleznev, and Donadille are analogous because they are from the “same field of endeavor” formation modeling.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Kouchmeshky, Seleznev, and Donadille before him or her, to modify Kouchmeshky and Seleznev to include measuring m and n from plugs as taught by Donadille.
The suggestion/motivation for doing so would have been Donadille [0003] "Information regarding the rock matrix and the fluid volume, such as porosity, permeability, hydrocarbon volume, water and oil saturations, conductivities, etc., are desired results."
 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kouchmeshky et al. (Using Dielectric Dispersion Logging to Calculate the Parameters of Archie's Law, 2016) in view of Freed et al. (US 2016/0097876 A1).
Regarding claim 8, Kouchmeshky teaches the method of claim 1, but does not explicitly teach wherein dielectric mixing model accounts for a polarization between different fluid phases to extract a textural parameter related to the saturation exponent (n), and the polarization between solid phase and mixed fluid phases and extract a parameter related to the cementation exponent (m).
Freed does teach wherein dielectric mixing model accounts for a polarization between different fluid phases to extract a textural parameter related to the saturation exponent (n) ([0096] "The input data and measurements 222, 224 is inverted with the dielectric dispersion model 226 to determine the outputs 228 including water saturation, water salinity, CEC, clay volume fraction, clay particle size, aspect ratio of the clay particles, and the effective textural parameters of the rock, low-frequency formation resistivity." [0081] "Another method for including hydrocarbons is to include them as a mixture of spherical and spheroidal grains, as in the Feng-Sen model." If the hydrocarbon is modeled as a grain inclusion, the polarization of the phases is accounted for as if it were a solid, see [0043]-[0044] where the polarization of the double layer between the fluid and the solid is accounted for.), and the polarization between solid phase and mixed fluid phases and extract a parameter related to the cementation exponent (m) ([0047] "When the CEC is set to zero, this model reduces to the usual bimodal model, where p is the fraction of the platy grains and is related to Archie's exponent, or cementation exponent, m." [0043]-[0044] The polarization of the double layer between the fluid and the solid is accounted for.).
Kouchmeshky and Freed are analogous because they are from the “same field of endeavor” formation modeling.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Kouchmeshky and Freed before him or her, to modify Kouchmeshky to include polarization as taught by Freed.
The suggestion/motivation for doing so would have been [0040] "In some embodiments, the superposition of polarization and bound water effects contributes to the dielectric response in a wide frequency range including RF and microwave frequencies employed in the dielectric logging. The effect of rock texture on the host medium properties is an important contribution at higher-frequencies. Further, the geometric dispersion contribution from the clay phase may be considered by assigning textural parameters, such as clay particle shape. The mixing technique represents experimentally observed dielectric properties of clay-containing formations in MHz-GHz frequency range."
 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kouchmeshky et al. (Using Dielectric Dispersion Logging to Calculate the Parameters of Archie's Law, 2016) in view of Cresswell et al. (US 20080257546 A1).
Regarding claim 9, Kouchmeshky teaches the method of claim 1, but does not teach wherein controlling the wellbore operation based at least in part on the formation property comprises causing, by an autonomous drilling system, a drilling rig to be autonomously controlled based at least in part on the formation property.
Cresswell teaches wherein controlling the wellbore operation based at least in part on the formation property comprises causing, by an autonomous drilling system, a drilling rig to be autonomously controlled based at least in part on the formation property (Abstract "Autonomous control of a wellbore tool is provided by programming a memory module of a processor with a database having data relating to a selected parameter of interest;").
Kouchmeshky and Cresswell are analogous because they are from the “same field of endeavor” formation exploration.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Kouchmeshky and Cresswell before him or her, to modify Kouchmeshky to include autonomous drilling as taught by Cresswell.
The suggestion/motivation for doing so would have been Cresswell [0023] "It should be appreciated that the tool control device 100 may provide self-directed and intelligent control of wellbore equipment, which may reduce or eliminate the need for human intervention in the operation of such wellbore equipment."
 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kouchmeshky et al. (Using Dielectric Dispersion Logging to Calculate the Parameters of Archie's Law, 2016) in view of Ramakrishnan et al. (US 20160040531 A1).
Regarding claim 10, Kouchmeshky teaches a method for evaluating petrophysical textural parameters (pg. 1 ¶ 4 "The proposed method is capable of relating textural parameters of rock used in mixing laws to Archie's parameters.") based on multi-frequency dielectric logging measurements (pg. 1 ¶ 2 "In dielectric logging, the electromagnetic properties, permittivity and conductivity of the formation are obtained over a frequency range."), the method comprising: acquiring the multi-frequency dielectric measurements at a plurality of frequencies using a plurality of transmitters (pg. 2 ¶ 1 "The relative magnitude and phase of recorded signal at receivers is used to obtain εr and σ which are functions of frequency due to dispersive behavior of formation. In practice the measurement is performed at multiple frequencies in order to obtain a good estimate of the dispersive behavior."); estimating a saturation exponent (n) (pg. 4 "Following the procedure the parameters of Archie's law can be obtained from the dispersive behavior of the formation as follows" and equations (9)-(13)) using the cementation exponent (m) (eq. (13) n is based on alpha1 and alpha3 which are based on m as shown in eq. (9) and (11).) based at least in part on the multi-frequency dielectric measurements corresponding to the depth and a dielectric mixing model (pg. 5 ¶ 4 After applying the dielectric mixing model, n is solved for.); estimating a formation property based at least in part on the cementation exponent (m) and the saturation exponent (n) (pg. 2 equation (2). Archie's law estimates the conductivity of the formation at DC based on the exponents m and n.); and controlling a wellbore operation based at least in part on the formation property (pg. 1 ¶ 1 "This information is essential for making decisions on development and production of reservoirs.").
Kouchmeshky does note teach evaluating based on acoustic velocity measurements and acquiring the acoustic velocity measurements by transmitting and receiving elastic compressional or shear waves inside a formation; estimating a cementation exponent (m) from the acoustic velocity measurements for a partially saturated formation at a depth;
Ramakrishnan does teach evaluating based on acoustic velocity measurements (Abstract "A formation is characterized by generating a model of the formation that characterizes the formation in a manner consistent with all measurements, thereby permitting a computation or prediction of how the formation will respond to disturbances or stimuli such as fluid injection for production, carbon-dioxide injection for sequestration, current injection, etc." [0068] "On the other hand, the ten-parameter representation of the second fundamental parameterization embodiment constitutes parameters that are macroscopically measurable, except for η that often will be inferred from acoustic data."), acquiring the acoustic velocity measurements by transmitting and receiving elastic compressional or shear waves inside a formation ([0109] "Considering now acoustic tools and measurements, it will be appreciated that a geophone or a hydrophone transmits a displacement given an electrical pulse. The form of the acoustic signal may be decomposed into a range of frequencies about a peak frequency, whose amplitude is the largest. Both compressional and shear modes propagate through the reservoir, and are detected by receivers, and waveforms are obtained."); and estimating a cementation exponent (m) from the acoustic velocity measurements for a partially saturated formation at a depth ([0067] "Often acoustic velocities are affected by the extent of cementation (which are expected to relate to m) and the shape of the pores (pore aspect ratio) denoted by η, reflecting the deviation from a perfect sphere.").
Kouchmeshky and Ramakrishnan are analogous because they are from the “same field of endeavor” formation modeling and exploration.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Kouchmeshky and Ramakrishnan before him or her, to modify Kouchmeshky to include acoustic measurements as taught by Ramakrishnan.
The suggestion/motivation for doing so would have been Ramakrishnan [0034] "In one embodiment, data from one or more sources are used to construct a reservoir model having layers (strata). Values for a plurality of fundamental parameters of a predetermined set of fundamental parameters are assigned. Using scaling techniques, and multiphase multicomponent equations, solutions are obtained for pressure, saturation, temperature, and composition of the formation. "

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kouchmeshky et al. (Using Dielectric Dispersion Logging to Calculate the Parameters of Archie's Law, 2016) in view of Ramakrishnan et al. (US 20160040531 A1) further in view of Stroud et al. ("Analytical model for the dielectric response of brine-saturated rocks", 1986) as cited in the IDS filed 06 December 2021.
Regarding claim 11, Kouchmeshky in view of Ramakrishnan teaches the method of claim 10, and Kouchmeshky teaches a total porosity from neutron density logging data (Pg. 3 ¶ 5 "Parameter φ in Equation 3 represents porosity and should be obtained from an independent measurement like density, neutron or accoustic logging tools.")
Kouchmeshky in view of Ramakrishnan do not teach comparing a total porosity from neutron density logging data and water-filled porosity from dielectric data.
Stroud teaches comparing (pg. 5151 eq. (46) The well-known formula by Stroud, Milton, and De can be used to with different inputs to produce different outputs that can be compared. Fig. 4 shows altering m, but any input could be changed.) and water-filled porosity from dielectric data (pg. 5145 ¶ 1 "In these applications, the practical goal is to infer the relative quantities of oil and brine in the pore space of the rock from a knowledge of the complex dielectric permittivity and the porosity of the rock." The porosity of the rock is known.). 
Kouchmeshky, Ramakrishnan, and Stroud are analogous because they are from the “same field of endeavor” formation modeling and exploration.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Kouchmeshky, Ramakrishnan, and Stroud before him or her, to modify Kouchmeshky and Ramakrishnan to include comparing porosity data using the mixing formula as taught by Stroud.
The suggestion/motivation for doing so would have been Stroud pg. 5153 ¶ 1 "The mixing formula is designed to satisfy the known analytic constraints and sum rules on the complex dielectric response of a composite medium. In this respect it is superior to the complex-refractive-index method, which works well only in the high-frequency range."
Regarding claim 12, Kouchmeshky in view of Ramakrishnan and Stroud teaches the method of claim 11, and Kouchmeshky teaches wherein the comparing is performed using the following equation:
                
                    
                        
                            
                                ε
                            
                            
                                C
                                R
                                I
                                M
                            
                        
                    
                    =
                     
                    Ø
                    
                        
                            S
                        
                        
                            w
                        
                    
                    
                        
                            
                                ε
                            
                            
                                w
                            
                        
                    
                    +
                     
                    ϕ
                    
                        
                            1
                            -
                            
                                
                                    S
                                
                                
                                    w
                                
                            
                        
                    
                    
                        
                            
                                ε
                            
                            
                                o
                                i
                                l
                            
                        
                    
                    +
                    (
                    1
                    -
                    Ø
                    )
                    
                        
                            
                                ε
                            
                            
                                m
                            
                        
                    
                
            
where                         
                            
                                
                                    ε
                                
                                
                                    C
                                    R
                                    I
                                    M
                                
                            
                        
                    is an effective dielectric constant of a mixture,                         
                            
                                
                                    ε
                                
                                
                                    w
                                
                            
                        
                    , is a permittivity of water,                         
                            
                                
                                    ε
                                
                                
                                    o
                                    i
                                    l
                                
                            
                        
                     is a permittivity of oil,                         
                            
                                
                                    ε
                                
                                
                                    m
                                
                            
                        
                    is a solid matrix or grains permittivity,                         
                            Ø
                        
                     is a porosity of a medium, and                         
                            
                                
                                    S
                                
                                
                                    w
                                
                            
                        
                    , is a water saturation (pg. 5 equation (15). CRIM is a well-known method for weighting the permittivity values of the matrix, water, and hydrocarbon to "mix" them into the effective total permittivity.).
Regarding claim 13, Kouchmeshky in view of Ramakrishnan and Stroud teaches the method of claim 11, but Kouchmeshky in view of Ramakrishnan do not teach wherein the comparing is performed using the following equation:
                
                    
                        
                            ε
                        
                        
                            *
                        
                    
                    =
                     
                    
                        
                            Ø
                        
                        
                            w
                        
                        
                            
                                
                                    m
                                
                                
                                    *
                                
                            
                        
                    
                    
                        
                            ε
                        
                        
                            w
                        
                    
                    +
                    
                        
                            1
                            -
                            
                                
                                    Ø
                                
                                
                                    w
                                
                                
                                    
                                        
                                            m
                                        
                                        
                                            *
                                        
                                    
                                
                            
                        
                    
                    
                        
                            ε
                        
                        
                            m
                        
                    
                    -
                    
                        
                            ε
                        
                        
                            m
                        
                    
                    h
                    (
                    s
                    )
                     
                
            
where m* is an apparent Archie's law cementation exponent, which is expressed as water-phase tortuosity, s is equal to                         
                            
                                
                                    ε
                                
                                
                                    m
                                
                            
                        
                    /(                        
                            
                                
                                    ε
                                
                                
                                    w
                                
                            
                        
                    -                         
                            
                                
                                    ε
                                
                                
                                    m
                                
                            
                        
                    ), and h(s) is evaluated numerically.
Stroud teaches comparing is performed using the following equation:
                
                    
                        
                            ε
                        
                        
                            *
                        
                    
                    =
                     
                    
                        
                            Ø
                        
                        
                            w
                        
                        
                            
                                
                                    m
                                
                                
                                    *
                                
                            
                        
                    
                    
                        
                            ε
                        
                        
                            w
                        
                    
                    +
                    
                        
                            1
                            -
                            
                                
                                    Ø
                                
                                
                                    w
                                
                                
                                    
                                        
                                            m
                                        
                                        
                                            *
                                        
                                    
                                
                            
                        
                    
                    
                        
                            ε
                        
                        
                            m
                        
                    
                    -
                    
                        
                            ε
                        
                        
                            m
                        
                    
                    h
                    (
                    s
                    )
                     
                
            
where m* is an apparent Archie's law cementation exponent, which is expressed as water-phase tortuosity, s is equal to                         
                            
                                
                                    ε
                                
                                
                                    m
                                
                            
                        
                    /(                        
                            
                                
                                    ε
                                
                                
                                    w
                                
                            
                        
                    -                         
                            
                                
                                    ε
                                
                                
                                    m
                                
                            
                        
                    ), and h(s) is evaluated numerically (pg. 5151 eq. (46) The well-known formula by Stroud, Milton, and De is also cited in the specification of the instant application at [0053].).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kouchmeshky et al. (Using Dielectric Dispersion Logging to Calculate the Parameters of Archie's Law, 2016) in view of Ramakrishnan et al. (US 20160040531 A1) further in view of Cresswell et al. (US 20080257546 A1).
Regarding claim 14, Kouchmeshky in view of Ramakrishnan teach the method of claim 10, but Kouchmeshky in view of Ramakrishnan do not explicitly teach wherein the wellbore operation is one of a wireline logging operation or a logging while drilling operation.
Cresswell teaches wherein the wellbore operation is one of a wireline logging operation or a logging while drilling operation ([0025] " While the mode of operation has been discussed in the context of a formation perforation activity, it should be understood that the same techniques may be applied to any other activities that may be undertaken during the drilling, completion, logging, recompletion or workover of a well." Logging based on previously measured data can take place.).
Kouchmeshky, Ramakrishnan, and Cresswell are analogous because they are from the “same field of endeavor” formation modeling and exploration.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Kouchmeshky, Ramakrishnan, and Cresswell before him or her, to modify Kouchmeshky and Ramakrishnan to include logging based on data as taught by Cresswell.
The suggestion/motivation for doing so would have been Cresswell [0025] "Rather, as should be appreciated, the processor 102 has been supplied with sufficient intelligence to locate the region to be perforated and take the necessary actions to perforate that region. While the mode of operation has been discussed in the context of a formation perforation activity, it should be understood that the same techniques may be applied to any other activities that may be undertaken during the drilling, completion, logging, recompletion or workover of a well."
Regarding claim 15, Kouchmeshky in view of Ramakrishnan teach the method of claim 10, but do not teach wherein controlling the wellbore operation based at least in part on the formation property comprises causing, by an autonomous drilling system, a drilling rig to be autonomously controlled based at least in part on the formation property.
Cresswell teaches wherein controlling the wellbore operation based at least in part on the formation property comprises causing, by an autonomous drilling system, a drilling rig to be autonomously controlled based at least in part on the formation property (Abstract "Autonomous control of a wellbore tool is provided by programming a memory module of a processor with a database having data relating to a selected parameter of interest;").
Kouchmeshky, Ramakrishnan, and Cresswell are analogous because they are from the “same field of endeavor” formation exploration.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Kouchmeshky, Ramakrishnan, and Cresswell before him or her, to modify Kouchmeshky and Ramakrishnan to include autonomous drilling as taught by Cresswell.
The suggestion/motivation for doing so would have been Cresswell [0023] "It should be appreciated that the tool control device 100 may provide self-directed and intelligent control of wellbore equipment, which may reduce or eliminate the need for human intervention in the operation of such wellbore equipment."

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the prior art as exemplified by Kouchmeshky, Seleznev, and Donadille teaches the method of claim 5, however, the prior art of record fails to teach, alone or in obvious combination, “minimizing the difference between the measured dielectric response and the dielectric mixing model comprises optimizing a water saturation, a textural parameter for water/oil interfaces, and a textural parameter for fluids/matrix interfaces.”, in combination with the other limitations of the claims.
Regarding claim 7, the prior art as exemplified by Kouchmeshky, Seleznev, and Donadille teaches the method of claim 5, however, the prior art of record fails to teach, alone or in obvious combination, the method of claim 6 and “correlating between the measured cementation exponent (m) and the textural parameter for fluids/matrix interfaces; and correlating between the measured saturation exponent (n) and textural parameter for water/oil interfaces.”, in combination with the other limitations of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kenyon et al. (US Patent 4,703,277) teaches modeling related to the polarization of matrix and fluid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TROY A MAUST whose telephone number is (571)272-1931. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A.M./Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148